Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

   MELANIE ALLEN,

          Plaintiff,                                      CIVIL ACTION NO.: 9:18-cv-81265-WPD

   vs.

   ROBERT F. DeLUCA, M.D., P.A. and
   ROBERT F. DeLUCA

         Defendant(s).
   ____________________________________/
              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
                  MOTION TO DISMISS FOR FRAUD ON THE COURT

          Defendants, ROBERT F. DeLUCA, M.D., P.A. and ROBERT F. DeLUCA (hereinafter

   collectively referred to as Defendants), pursuant to Rule 56 and Local Rules 7.1(a) and 56.1, move

   for entry of summary judgment against Plaintiff, MELANIE ALLEN (hereinafter Plaintiff of

   Plaintiff ALLEN) and Defendants respectfully move this Court for the entry of an Order

   involuntarily dismissing the present action with prejudice and awarding sanctions for fraud on the

   Court perpetrated by the Plaintiff ALLEN and state as follows:

                                   I.      SUMMARY OF ARGUMENT

          Plaintiff is a former salaried employee of Defendants who was properly compensated for

   all time worked. In the instant action, she claims she worked some unknown amount of hours of

   work per week above forty (40) hours for almost every workweek during an unspecified amount

   of time that she worked for Defendants without providing any evidence to demonstrate that she

   actually worked these hours. This is a particularly troublesome leap when all evidence that has

   been presented in this case suggests the contrary. Plaintiff’s claim must fail as she is not be able to

   establish a Fair Labor Standards Act violation as a matter of law.
Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 2 of 12
                                                                       CASE NO. 9:18-cv-81265-WPD




                     II.     STATEMENT OF MATERIAL UNDISPUTED FACTS

   Pursuant to S.D. Fla. L.R. 56.1(a), Defendants are simultaneously filing a separate Statement of

   Material Undisputed Facts (“SOF”) in support of this motion. The SOF is incorporated herein by

   reference. References to SOF in this motion and memorandum are to the separately numbered

   paragraphs of the SOF.

                                        III.    LEGAL ARGUMENT

      A. THE SUMMARY JUDGMENT STANDARD

          Summary judgment is mandated where there is no genuine issue of material fact to be tried,

   and the moving party is entitled to judgment as a matter of law. Kee v. Nat’l Reserve Life Ins. Co.,

   918 F.2d 1538, 1540 (11th Cir. 1990); Early v. Champion Int’l Corp., 907 F.2d 1077, 10980 (11th

   Cir. 1990). Where there are no disputed material facts, summary judgment is an appropriate

   disposition for actions under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. See Williams

   v. Jacksonville Terminal Co., 35 F.Supp 267, 268 (S.D. Fla. 1940).

          To survive summary judgment, the opposing party must designate specific record evidence

   sufficient to establish each element of his or her own claim, such that a reasonable fact finder could

   find in that party’s favor. See Early, 907 F.2d at 1080. The opposing party may not rest upon its

   pleading allegations but must instead set forth specific facts showing there is a genuine issue for

   trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986); see also Kee, 918 F.2d at 1540. A

   factual dispute is “genuine” only if the record taken as a whole could lead a rational trier of fact to

   find for the opposing party. See Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).

      B. SUMMARY JUDGMENT SHOULD BE GRANTED BECAUSE PLAINTIFF
         CANNOT DEMONSTRATE THAT SHE WORKED OVERTIME WITHOUT
         COMPENSATION
Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 3 of 12
                                                                     CASE NO. 9:18-cv-81265-WPD


          The Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et. seq., instructs that employers

   shall not employ any employee “for a workweek longer than forty hours unless such employee

   receives compensation for his employment in excess of the hours ... specified at a rate not less than

   one and one-half times the regular rate at which he is employed.” 29 U.S.C. §207(a)(1).

          To recover on a claim for unpaid overtime wages, a plaintiff bears the burden of proving,

   with definite and certain evidence, that he performed work for which he was not properly

   compensated. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, reh’g denied, 329 U.S. 822

   (1946); Reeves v. International Tel. & Tel. Corp., 616 F.2d 1342, 1351 (5th Cir. 1980), cert.

   denied, 449 U.S. 1077 (1981). To meet this burden, Plaintiff must prove that she was suffered or

   permitted to work without compensation. “Courts have interpreted this to mean that a FLSA

   plaintiff must demonstrate that (1) he or she worked overtime without compensation and (2) the

   [employer] knew or should have known of the overtime work.” Allen v. Bd. of Pub. Educ. for Bibb

   County, 495 F.3d 1306, 1314-15 (11th Cir. 2007) (emphasis added); see also 29 C.F.R. § 785.11

   (interpreting the “suffer or permit to work” requirement to mean that an employer violates the

   FLSA when it “knows or has reason to believe that he is continuing to work and the time is working

   time.”).

          An employer’s time records are the best evidence of an employee’s work hours unless the

   employee puts forth plausible evidence to establish that the records are inaccurate and ought not

   to be relied upon. In situations where the employer has failed to keep records or the records cannot

   be trusted, the employee satisfies his burden of proving that he performed work without

   compensation if he “produces sufficient evidence to show the amount and extent of that work as a

   matter of just and reasonable inference.” Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1314-16 (11th

   Cir. 2007). See also Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1315 (11th Cir.
Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 4 of 12
                                                                     CASE NO. 9:18-cv-81265-WPD


   2013)..

             Once an employee produces sufficient evidence to show the amount and extent of his work

   by just and reasonable inference, the burden then shifts to the employer to “bring forth either

   evidence of the precise amount of work performed or evidence to negate the reasonableness of the

   inference to be drawn from the employee’s evidence.” Allen v. Bd. Of Pub. Educ, 495 F.3d at 1316.

   Anderson, 328 U.S. at 686-87. However, a plaintiff cannot rely on speculation to create a just and

   reasonable inference nor to overcome the accuracy of an employer’s time records. See Jackson v.

   Corr. Corp. of America, 606 Fed. Appx. 945 (11th Cir. 2015) and Fairchild v. All American Check

   Cashing, Inc., 815 F.3d 959 (5th Cir. 3/18/16) (citing Ihegword v. Harris County Hospital District,

   555 Fed. Appx. 372 (5th Cir. 2014) [summary judgment appropriate where there is a complete

   lack of evidence other than employee’s unsubstantiated assertions speculated from memory]. See

   also Dixon v. First Choice Messengers, Inc., 2016 U.S. Dist. LEXIS 24728 (S.D. Tex. 2016). This

   is what Plaintiff ALLEN attempts to do here.

             Like the plaintiffs in Jackson and Ihegword, Plaintiff ALLEN’s “sufficient evidence”

   consists entirely of her own (entirely contradictory) testimony. Plaintiff ALLEN has no specific

   recollection of any week in which she worked 35 overtime hours in a week as alleged in her

   Interrogatory Responses and that her interrogatory answer as to overtime hours worked “may be

   off a little”. See Ex A at 12, See Ex. B at 77. Further, she states the average work week listed in

   her interrogatories of 77.5 hours was not correct either, but, instead, was in the “ballpark” of the

   hours she worked; instead in her deposition she indicated that most weeks she worked over 40

   hours, and that she may have worked 60 to 70 hours some weeks but she cannot provide any

   specific weeks when this occurred. Ex A at 12; Ex B at 54-55, 78. Admittedly, Plaintiff ALLEN
Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 5 of 12
                                                                       CASE NO. 9:18-cv-81265-WPD


   never kept track of her own hours Ex B at 76:7-22.1 Yet, somehow without any independent factual

   support for her claims, Plaintiff Allen is able to calculate that she is owed for $5,104.40. In fact,

   when pressed in her deposition she admitted she did not do this calculation . Ex. A at 12; Ex. B at

   39.

           However, because Plaintiff ALLEN cannot establish a “just and reasonable” inference to

   support any of her claims, the burden never shifts to Defendants. She has no evidence, much less

   sufficient evidence, to establish that she was improperly compensated; neither can she establish

   the amount and extent of her weekly work hours given her lack of records and inability to recollect.

   Furthermore, an FLSA plaintiff’s ‘belief without any basis in ascertainable fact is not the type of

   admissible evidence required to survive a motion for summary judgment. See, Gregory v. Quality

   Removal, Inc., 2014 U.S. Dist. LEXIS 154293 (S.D. Fla. 2014) quoting Josendis v. Wall to Wall

   Residence Repairs, Inc., 662 F.3d 1292, 1318 (11th Cir. 2011); See also Arilus v. DiEmmanuele,

   Jr., 895 F.Supp.2d 1257, 1260-62 (S.D.Fla.2012) [granting summary judgment for FLSA

   defendant because the plaintiffs’ only rebuttal evidence consisted of speculative testimony on

   unreported cash payments].

          Even assuming these evidentiary deficiencies did not warrant entry of summary judgment

   in Defendants’ favor, then the inconsistencies and contradictions between and among Plaintiff

   ALLEN’s sworn answers to Interrogatories and her deposition testimony constitute one of the

   “rare circumstance[s] where the plaintiff relies almost entirely on [her] own testimony, much of

   which is contradictory and incomplete,” and where “the facts alleged are so contradictory that

   doubt is cast upon their plausibility,” such that “no reasonable juror could ever find in [her] favor.”



   1
    Rather, Plaintiff ALLEN’s estimate is seemingly based off a rough schedule of hours in which
   she would come in before the office opened at 8AM, leave at close at 4PM, then return at 6:30 or
   7 PM and stay until 11PM or so. See Ex B at 52-53.
Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 6 of 12
                                                                       CASE NO. 9:18-cv-81265-WPD


   Skelly v. Okaloose Board of County Commissioners, 415 Fed. Appx. 153(11th Cir. 2011); Sandhuff

   v. Seitz, 385 Fed. Appx. 939 (11th Cir. 2010) and Rojas v. The Roman Catholic Diocese of

   Rochester, 660 F.3d 98 (2d Cir. 2011). Further, the evident differences between Plaintiff ALLEN’s

   Interrogatory responses and her deposition testimony along with the innumerable inconsistencies

   and contradictions in her testimony at deposition should be likened to a “sham affidavit” and

   treated in the same manner by the Court. See, Rodriguez v. Jones Boat Yard, Inc., 435 F. App’x

   885, 887 (11th Cir. 2011) and Tippens v. Celotex Corp., 805 F.2d 949, 954 (11th Cir.1986).

          This is not a case where Plaintiff ALLEN’s inconsistencies and contradictions are

   insignificant and therefore, credibility determinations properly preserved for a jury. The types of

   inconsistencies and countless number of contradictions (even occurring within the same 2 hour

   deposition) affect key aspects of Plaintiff’s claims and Defendants’ defenses. As evidenced in the

   attached SOF, Plaintiff ALLEN could not provide consistent answers regarding the most basic

   aspects of an FLSA claims. Examples provided in SOF include:

          •   Plaintiff’s Start/ End Date – Interrogatories and Complaint list specific dates / Plaintiff

              Allen at deposition could not even provide an approximate date or month.

          •   Average Hours Worked – Interrogatories indicate average of 77.5 hours / Plaintiff at

              deposition indicated over 40, may have worked 60 to 70.

          •   Rate of Pay: Interrogatories - $700 a week then increase to $800 a week / Plaintiff at

              deposition indicated always $800.

   SOF ¶¶ 3,4. Accordingly, even after drawing all inferences in a light most favorable to Plaintiff

   Allen, there is no jury that could reasonably rule in Plaintiff’s favor after considering her inherently

   inconsistent, repeatedly contradictory, implausible and ever wavering testimony on the key issues

   in this case. Resultingly, the Court should grant summary judgment in Defendants’ favor and
Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 7 of 12
                                                                       CASE NO. 9:18-cv-81265-WPD


   against Plaintiff as she is not be able to establish a FLSA violation as a matter of law.

                   IV.     MOTION TO DISMISS FOR FRAUD ON THE COURT

          The universally cited case for the standard for dismissal for fraud on the court is Aoude v.

   Mobil Oil Corp., 892 F.2d 1115 (lst Cir. 1989). The Court stated that:

          A “fraud on the court” occurs where it can be demonstrated, clearly and
          convincingly, that a party has sentiently set in motion some unconscionable scheme
          calculated to interfere with the judicial system's ability impartially to adjudicate a
          matter by improperly influencing the trier or unfairly hampering the presentation
          of the opposing party's claim or defense.

   Id. at 1118. Courts in the 11th Circuit have followed this standard in determining whether dismissal

   as a sanction is appropriate. See Vargas v. Peltz, 901 F. Supp. 1572 (S.D. Fla. 1995); McDowell v.

   Seaboard Farms of Athens, Inc., 1996 WL 684140 (M.D. Fla); Hornbuckle v. Woods, 2007 WL

   781901 (N.D. Fla.).

          Federal courts have not hesitated to dismiss suits where evidence or testimony has been

   fabricated or justice obstructed. In Vargas v. Peltz, 901 F. Supp. 1572 (S.D. Fla. 1995), the plaintiff

   asserted claims of sexual harassment and retaliation after she was terminated from employment.

   During her deposition in the case, plaintiff produced a pair of panties from her purse and testified

   that the defendant had given her the panties and asked her to pose in them in a manner like that of

   a photograph he allegedly gave her at the same time. The problem was, the panties were not even

   made by the maker until over a year after plaintiff claimed defendant had given them to her. Id. at

   1575-76. The district court dismissed the case for fraud, finding that plaintiffs enhancement of her

   case by the production of panties, as well as other untruthful testimony, was more than enough to

   warrant the ultimate sanctions. Id. at 1579.

          Like the plaintiff in Vargas, Plaintiff ALLEN has fabricated the most material elements of

   her case, namely the timeframe employed and hours worked, by providing false interrogatories
Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 8 of 12
                                                                     CASE NO. 9:18-cv-81265-WPD


   including made-up list of hours worked and overtime hours to enhance her case and to deceive

   Defendants, this Court, and, ultimately, the trier of fact. Plaintiff ALLEN itemized her damages

   both in her Complaint and interrogatories providing an breakdown in these documents down to the

   penny. See e.g. In re: Amtrack “Sunset Limited” Train Crash in Bayou Canot, Alabama on

   September 22, 1993, 136 F. Supp. 2d 1251, 1258 (S.D. Ala. 2001) (Fraud on the court occurred

   where plaintiff gave false answers to initial interrogatories and then failed to tell the whole truth

   in the second set. “...[W]ere it not for the thoroughness of defendants' trial preparation, the truth

   might have never been brought to the attention of the court.”) Like the plaintiff in Amtrack,

   Plaintiff ALLEN has yet to come clean regarding her overtime hours. Plaintiff ALLEN would have

   the trier-in-fact, just as she has had the Defendants - simply guess at whether or when she worked

   uncompensated overtime based on numerous fabricated accounts provided in her deposition,

   interrogatories and complaints.

          The evidence put forth by Plaintiff ALLEN and maintained throughout this proceeding was

   calculated and went to the very heart of the case. To this end, she submitted lists of overtime and

   hours worked as well as went through a calendar with the undersigned counsel at her deposition.

   These documents are central to his case because by her own statements she has no recollection of

   her actual dates worked, and on which dates she worked which hours. SOF ¶4. While Defendants

   were diligent in discovering and putting forth as much objective evidence as it could that Plaintiff

   Allen did not work overtime, Defendants are at an extreme disadvantage to repeatedly disprove

   fabricated accounts that change each time Plaintiff ALLEN is asked.

          Plaintiff and her counsel should be sanctioned for attempting to perpetrate a fraud

   upon the Defendants, and by extension, this Court. It is well-settled that “[l]itigants must

   know that the courts are not open to persons who would seek justice by fraudulent means.”
Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 9 of 12
                                                                      CASE NO. 9:18-cv-81265-WPD


   Vargas, 901 F. Supp. at 1582. Sanctions under the federal court's inherent power can

   include dismissal of the lawsuit. Gonzalez v. Business Representation Intern., Inc., 248

   F.R.D. 644, 646 (S.D. Fla. 2008). In cases in which dismissal is appropriate, such a severe

   sanction is not merely meant to penalize, but also to deter bad conduct during discovery.

   Gonzalez, 248 F.R.D. at 646. Parties who offer evasive interrogatory answers and

   deposition testimony that omits relevant information invite sanctions. Gonzalez, 248

   F.R.D. at 646.

          Sanctions available under a court's inherent power also include the assessment of

   attorneys' fees. Allapatah Servs. Inc. v. Exxon Corp., 372 F. Supp. 2d 1344, 1373 (court

   would impose attorneys' fees against Exxon under its inherent powers for Exxon's bad faith

   conduct); see also Quantum Commc'ns Corp. v. Star Broadcasting, Inc., 413 F. Supp. 2d

   1249, 1277 (S.D. Fla. 2007) (awarding reasonable attorneys' fees and costs for plaintiff's

   acts of fraud upon the court including perjury).

          The evidence shows that Plaintiff has engaged, and continues to engage, in a

   pattern of false representations in order to perpetrate a fraud on Defendants in an effort to

   collect wages for work they did not do. Plaintiff, both through her testimony and her

   counsel’s representations, has shown she will say whatever she deems necessary to further

   her unjust cause without regard for the truth. In other words, both Plaintiff and her counsel

   have not come to this Court in the pursuit of truth and justice, but instead are either

   improperly using this Court as an instrumentality for committing a fraud (in the case of

   Plaintiff) or deliberately ignoring and/or participating in said fraudulent misrepresentations

   in the case of Plaintiff’s counsel. Defendants request that this Court dismiss Plaintiff’s

   claim and award attorney fees and award any other appropriate sanctions that this Court
Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 10 of 12
                                                                         CASE NO. 9:18-cv-81265-WPD


   deems just and proper under the peculiar and troubling facts of this case.

                                           V.      CONCLUSION

           As demonstrated above, there are no genuine issues of disputed material fact. Accordingly,

   Defendants submit that when the relevant case law is applied to the well-developed record

   evidence in this case, the only conclusions that a reasonable trier of fact could reach are that

   Plaintiff cannot establish by just and reasonable inference the amount and extent of her overtime

   work. Indeed, the entirely of Plaintiff’s claim is founded on speculation and her own inherently

   inconsistent and contradictory testimony, which no reasonable jury would accept.

           Additionally, Plaintiff ALLEN’s conduct, which has interfered with the Defendants’ ability

   to present their case and this Court's ability to fulfill its obligation that truthful, competent evidence

   be put forth before the trier of fact to reach a just and equitable decision should not be permitted

   to continue. Plaintiff ALLEN has lost his right to have a jury determine her truth and veracity.

   Plaintiff’s case should be dismissed for fraud on the court.

           WHEREFORE, Defendants respectfully request that this Court enter an order granting

   this motion in its entirety, grant this motion for summary judgment, involuntarily dismiss

   Plaintiff's action with prejudice, impose sanctions against Plaintiff and Plaintiff’s counsel for

   their fraud on the Court, award Defendants their attorneys' fees, and award any further relief that

   this Court deems just and proper.

           Respectfully Submitted: April 19, 2019

    By: /s/ Joseph G. Sconzo                            By: /s/ Gregory S. Sconzo
    JOSEPH G. SCONZO, ESQUIRE                           Gregory S. Sconzo, Esq.
    Florida Bar No.: 0508720                            Florida Bar No.: 0105553
    The Law Office of Joseph G. Sconzo, P.A.            The Law Office of Gregory S. Sconzo, P.A.
    250 South Central Blvd, Suite 201                   5080 PGA Boulevard, Suite 213
    Jupiter, FL 33458                                   Palm Beach Gardens, FL 33418
    Telephone: (561) 781-3000                           Telephone: (561) 729-0940
    Facsimile: (561) 781-3001                           Facsimile: (561) 491-9459
Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 11 of 12
                                                                    CASE NO. 9:18-cv-81265-WPD


    Primary Email: jgs@joesconzo.com                 Service Email: sconzolaw@gmail.com
    Secondary Email:                                 Email: greg@sconzolawoffice.com
    josephgsconzolaw@gmail.com                       Attorneys for Defendant

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served by CM/ECF

   on this 19th day of April, 2019 on all counsel or parties of record on the Service List below.

    By: /s/ Joseph G. Sconzo                         By: /s/ Gregory S. Sconzo
    JOSEPH G. SCONZO, ESQUIRE                        Gregory S. Sconzo, Esq.
    Florida Bar No.: 0508720                         Florida Bar No.: 0105553
    The Law Office of Joseph G. Sconzo, P.A.         The Law Office of Gregory S. Sconzo, P.A.
    250 South Central Blvd, Suite 201                5080 PGA Boulevard, Suite 213
    Jupiter, FL 33458                                Palm Beach Gardens, FL 33418
    Telephone: (561) 781-3000                        Telephone: (561) 729-0940
    Facsimile: (561) 781-3001                        Facsimile: (561) 491-9459
    Primary Email: jgs@joesconzo.com                 Service Email: sconzolaw@gmail.com
    josephgsconzolaw@gmail.com                       Email: greg@sconzolawoffice.com

                                              Service List

   Philip Michael Cullen, III
   621 South Federal Highway, Suite Four
   Fort Lauderdale, Florida 33301
   Telephone: (954) 462-0600
   Facsimile: (954) 462-1717
   Email: CULLENIII@aol.com
   Attorney for Plaintiff

   Joseph G. Sconzo, Esq.
   The Law Office of Joseph G. Sconzo, P.A.
   250 South Central Blvd., Suite 201
   Jupiter, FL 33458
   Telephone: (561) 781-3000
   Facsimile: (561) 781-3001
   Primary Email: jgs@joesconzo.com
   Email: josephgsconzolaw@gmail.com
   Attorney for Defendant

   Gregory S. Sconzo, Esq.
   The Law Office of Gregory S. Sconzo, P.A.
   5080 PGA Boulevard, Suite 213
   Palm Beach Gardens, FL 33418
   Telephone: (561) 729-0940
Case 9:18-cv-81265-WPD Document 37 Entered on FLSD Docket 04/19/2019 Page 12 of 12
                                                     CASE NO. 9:18-cv-81265-WPD


   Facsimile: (561) 491-9459
   Service Email: sconzolaw@gmail.com
   Email: greg@sconzolawoffice.com
   Attorneys for Defendant
